Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-8 are pending.

Response to Arguments
Applicant’s arguments, filed on 5/4/2022, have been fully considered but are not persuasive. The applicant asserts, with respect to claim 1, that Maezawa does not teach or suggest: “extract first identifiers of the terminals from the signals included in the group; 10classify the first identifiers into first identifiers assigned to a global network and those assigned to a local network”. Examiner respectfully disagrees.

Maezawa teaches a crowd condition estimation system for estimating a crowd condition of a facility [Crowd numbers within a facility]. The system detects a probe request transmitted from each mobile terminal within the facility. The probe request comprises a plurality of parameters associated with the terminal transmitting the request. The parameters include: MAC address (“terminal address information”) AI, information indicating a radio field strength (“radio field strength information”) RI, and information representing a time of the detection (“time information”) TI. The detection unit/counting section] acquires [Extracts] the terminal’s identifications [MAC address] included in each probe requests received from each mobile terminal 300. [The extracted MAC address of each terminal is mapped to the first identifier of each terminal]. (See Maezawa; Par. [7], [31] and Fig. 4)

Maezawa, further teaches that the probe request include information indicating a radio field strength (“radio field strength information”) RI, which is associated with the MAC address that identifies the terminal. The crowd detection (detection unit, counting section)  acquires a MAC address, a time stamp and a radio field strength included in the probe request, which are unique [Each of the three parameters are unique and may be used to identify the terminal], and then increments the number of MAC addresses (detected terminal count) by “1”. Then, the crowd detection (detection unit, counting section)  determines whether or not the terminal is within a local facility. The detection section detects the probe request. If the radio field strength being indicated in the radio field strength information, exceeds a radio field strength threshold value, then the terminal transmitting this particular probe request is considered to be within a local facility, and the terminal is counted. Otherwise, it is determined that the terminal is outside the local facility. [Therefore, the RI value is a unique identifier of the terminal and based on this value, it is determined whether the terminal is in the vicinity of a local facility [Network] or not] (See Maezawa; Par. [8], [31]-[33] and Fig. 4)

Therefore, and for the reasons set above,  Maezawa teaches the claimed invention.  The rejection of claims 1-8 is sustained.






Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maezawa et al. (US. Pub. No. 2018/0376289 A1).

Regarding claim 1, Maezawa discloses an apparatus for estimating the number of people (See Fig. 2; Crowed detection Terminal 100) comprising at least one memory configured to store an instruction (Fig. 2; Storage resource 130) and at least one processor 5configured to execute the instruction (Fig. 2; Control Section 110), the memory and the processor being configured to: 
group signals of terminals acquired within a predetermined time (See Par. [7], [33] and Fig. 4 of Maezawa for a reference to the detection section of the crowed detection terminal 100 obtains a group of probe requests transmitted by each mobile terminal 300 within a set [predetermined] period of time); 
extract first identifiers of the terminals from the signals included in the group (See Par. [7], [31]-[33] and Fig. 4 of Maezawa for a reference to the crowed detection terminal 100 [detection unit/counting section] acquires the terminal’s identifications [MAC address] included in each probe requests received from each mobile terminal 300); 
10classify the first identifiers into first identifiers assigned to a global network and those assigned to a local network (See Par. [8], [31]-[33] of Maezawa for a reference to MAC addresses acquired are classified as a unique identifier of the terminal, which is assigned to the global network. The probe request, further includes a radio field strength information (RI), which is classified as a terminal identifier assigned to a local network [The RI value is a unique identifier of the terminal and based on this value, it is determined whether the terminal is in the vicinity of a local facility [Network] or not]); 
count the first identifiers assigned to the global network (See Par. [31], [33] of Maezawa for a reference to upon acquiring each terminal’s MAC address, the number of MAC addresses [Detected terminals counter] is incremented by 1. [The first identifier assigned to the global network is the unique MAC address of the terminal]); and 
estimate the number of people by using the number of the first identifiers assigned to the global network (See Par. [7], [30], [36]  and Fig. 5 of Maezawa for a reference to the analysis server 200 analyzes the crowed detection information transmitted from the crowed detection terminal 100 based on the counted terminals’ IDs [MAC Addresses] to estimate the number of users using a facility).  


Regarding claim 2, Maezawa discloses wherein the estimating the number of people comprises estimating the number of terminals having the first identifiers assigned to the local network by using the number of the first identifiers assigned to the global network (See Par. [30], [36], [39]-[40] and Fig. 5 of Maezawa for a reference to the number of users of a facility is estimated based on the counted number of MAC addresses received in the probe requests, which are the first identifier assigned to the global network. MAC addresses are correlated to the radio field strength info (RI) [ID assigned to the local network], and if the radio field strength is equal or below a strength threshold, the terminal is excluded and the users counter is decremented by 1).  


Regarding claim 3, Maezawa discloses an apparatus for estimating the number of people (See Fig. 2; Crowed detection Terminal 100) comprising at least one memory configured to store an instruction (Fig. 2; Storage resource 130) and at least one processor configured to execute the instruction (Fig. 2; Control Section 110), the memory and the processor being configured to: 
25group signals of terminals acquired within a predetermined time (See Par. [7], [33] and Fig. 4 of Maezawa for a reference to the detection section of the crowed detection terminal 100 obtains a group of probe requests transmitted by each mobile terminal 300 within a set [predetermined] period of time); 
extract unique first identifiers of the terminals from the signals included in the group (See Par. [9], [33] and Fig. 4 of Maezawa for a reference to the crowed detection terminal 100 [detection unit/counting section] acquires the terminal’s identifications [MAC address] included in each probe requests received from each mobile terminal 300); 
create second identifiers for the signals included in the group by using a plurality of values included in the signals (See Par. [31], [33] of Maezawa for a reference to the received probe request includes a radio field strength information (RI), which is classified as a terminal identifier assigned to a local network); 
30classify the first identifiers into first identifiers assigned to a global network and those assigned to a local network (See Par. [31], [33] of Maezawa for a reference to MAC addresses acquired are classified as a unique identifier of the terminal, which is assigned to the global network. The probe request, further includes a radio field strength information (RI), which is classified as a terminal identifier assigned to a local network); 
count the first identifiers assigned to a global network and unique second identifiers (See Par. [31], [39]-[40] of Maezawa for a reference to the received probe request includes a terminal MAC address, counted as first identifier assigned to the global network, and includes a radio field strength information, which is compared to a strength threshold, and if it is above the threshold, the radio field strength is counted as the unique second ID of the terminal); and Docket No.:3300002068US01 
37estimate the number of terminals having the first identifiers assigned to the local network by using the number of the first identifiers assigned to the global network and the number of the second identifiers (See Par. [8], [33], [39]-[40] of Maezawa for a reference to determining the number of terminals in a facility using the number of MAC addresses [First identifiers] received in the probe requests, and using the radio field strength info received in the probe requests [Second identifiers], which exceeds the strength threshold), and 
estimate the number of people by using the number of the first identifiers assigned to the global 5network and the number of the terminals having the first identifiers assigned to the local network (See Par. [30], [36], [39]-[40] and Fig. 5 of Maezawa for a reference to the number of users of a facility is estimated based on the counted number of MAC addresses received in the probe requests. MAC addresses are correlated to the radio field strength info (RI) [ID assigned to the local network], and if the radio field strength is equal or below a strength threshold, the terminal is excluded and the users counter is decremented by 1), 
wherein the plurality of values included in the signals are values that are selected in advance as those whose changes within the predetermined time are equal to or smaller than a predetermined value (See Par. [8], [31] of Maezawa for a reference to the probe request is configured to include predetermined values; including radio field strength, which changes over time and distance, as well as the time information (TI), which indicates the detection time).  


Regarding claim 4, Maezawa discloses wherein the estimating the number of people comprises calculating a ratio of the number of terminals having the first identifiers assigned to the global network to the number of the second identifiers assigned to the global network (See Par. [30], [36], [39]-[40] and Fig. 5 of Maezawa for a reference to the number of users of a facility is estimated based on the counted number of MAC addresses received in the probe requests, which are the first identifier assigned to the global network. MAC addresses are correlated to the radio field strength info (RI) [ID assigned to the local network], and if the radio field strength is equal or below a strength threshold, the terminal is excluded and the users counter is decremented by 1), and 15estimating the number of terminals having the first identifiers assigned to the local network by using the calculated ratio and the number of the second identifiers assigned to the local network (See Par. [8], [33], [39]-[40] of Maezawa for a reference to determining the number of terminals in a facility using the number of MAC addresses [First identifiers] received in the probe requests, and using the radio field strength info received in the probe requests [Second identifiers], which exceeds the strength threshold).  


Regarding claim 5, Maezawa discloses wherein a value included in the signal used to create the second identifier includes a value of a field included in a Frame Body of a Wi-Fi frame (See Par. [33] of Maezawa for a reference to the mobile terminals 300 having the WIFI function, each transmits a probe request, including a radio field strength information (RI), to search for a connectable AP).  


Regarding claim 6, Maezawa discloses wherein the first identifier is a MAC address (See Par. [31], [33] of Maezawa for a reference to the probe request received from each mobile terminal 300, includes a terminal identification, which is the terminal MAC address [First identifier]).  


Regarding claim 7, Maezawa discloses wherein the terminal is a portable terminal (See Par. [22] of Maezawa for a reference to the terminal 300 is a mobile terminal and may be portable) is in conformity with IEEE802.11 standards (See Par. [20]-[22] of Maezawa for a reference to the terminal 300  has a WiFi (Wireless Fidelity) standard-based wireless LAN function (WiFi function)[It is inherent to one of ordinary skills in the art to recognize that the WiFi module, as described in the mobile terminal 300 is in conformity with IEEE802.11 standards]).

30 	
Regarding claim 8, the claim is interpreted and rejected for the same reasons as set forth in claim 1.


Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	De Leo et al. (US. Pub. No. 2016/0007177 A1) discloses a method and apparatus for providing location information for wireless devices. 
Archer et al. (US. Pub. No. 2017/0055117 A1) discloses a method for aggregating a quantity of mobile devices visiting any number of locations within a facility.
Lai et al. (US. Pub. No. 2015/0055505 A1) discloses a selection method for rapidly obtaining hotspot information, which is applicable to a wireless communication system.

6.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413